Citation Nr: 1645194	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to August 2006.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board remanded this issue for further development in May 2014.

The issue of entitlement to service connection for current residuals of traumatic brain injury, to include sleep disturbance, has been raised in a March 2011 written statement from the Veteran, in which he indicated that, due to his head injury, he has problems falling and staying asleep, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For the reasons below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his hearing testimony, the Veteran indicated that his service-connected headaches had worsened in severity since the time of his previous VA examination.  To assess the current severity of his headaches, the Board remanded the case for a new VA examination.

The record indicates that the requested examination did not take place because the Veteran failed to appear at the scheduled time.  But it is not clear whether notice of the examination was mailed to the appropriate address.  The record includes a copy of a notification letter dated August 2015 and addressed to the Veteran at an apartment in Columbia, South Carolina.  But the VA Compensation and Pension Exam Inquiry, dated May 2015, identifies a different address for the Veteran and it is not clear whether notice was ever mailed to the Veteran at that address.  In May 2016, the RO received a Declaration of Status of Dependents (VA Form 21-686c) from the Veteran, which identified a third address in Columbia, South Carolina as the Veteran's residence.  Under these circumstances, it appears likely that the reason that the Veteran did not report for the scheduled examination is that notice was not sent to his current address.  On remand, the RO should make another attempt to schedule the requested examination after providing appropriate notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since August 2016.

2. After appropriate notice to the Veteran, the AOJ should arrange for him to undergo a VA examination to ascertain the current level of severity of his service-connected headaches.  Notice of the date, time and location of the examination should be sent to the Veteran at the address identified in his May 2016 VA Form 21-686c, which appears to be the document he has most recently submitted to VA, or, if more recent information identifies a different address, notice should be mailed to the most recent address of record.  The AOJ should thoroughly document its efforts to notify the Veteran of the date, time and location of the examination.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review.  A notation indicating that this record review took place should be included in the examiner's report.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The examiner's report must describe the current severity of the disability.  All opinions must be supported by a complete rationale in a written report.

3. When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



